                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA


    KIMBERLY REED, and JOYCEALON
    SHEPPARD,
                             Plaintiffs,
                                                                                   8:19CV167
            vs.
    EDWARD E. BRINK, NSBA # 19504; STACY
    DIANE THORNE, MICHAEL T. DEIN, CITY
    OF OMAHA, DOUGLAS COUNTY                                          MEMORANDUM AND ORDER
    ASSESSOR, DIANE BATTIATO, MICHAEL
    J. GOODWILLIE, ZACHARY BASS, JASMIN
    JONSSON, JULIE BROOKS, and CMG
    FINANCIAL
                             Defendants.




           This matter is before the Court on the Findings and Recommendation (Filing 5) of the

magistrate judge1 recommending the Court dismiss this case for lack of prosecution.

           Pursuant to Federal Rule of Civil Procedure 4(m), a plaintiff must serve its complaint on

defendant(s) within ninety days of filing the lawsuit. The above-captioned suit was filed on April

17, 2019. Filing 1. To date, nearly five months after filing, Plaintiffs have not requested any

summons, filed any return of service indicating service on any Defendant, nor has any Defendant

entered a voluntary appearance.

           Further, the Court issued an Order to Show Cause by August 27, 2019 why this action

should not be dismissed for lack of prosecution. Filing 4. The Magistrate Judge recommended

dismissal for lack of prosecution on August 28, 2019 after Plaintiffs failed to respond. Filing 5.

On September 5, 2019, Plaintiffs wrote a letter objecting (Filing 7) to the dismissal of this case,



1
    The Honorable Susan M. Bazis, United States Magistrate Judge for the District of Nebraska
but failed to provide a compelling reason for their lack of prosecution and failure to comply with

the Court’s order in a timely manner. As such, the Court has reviewed the Findings and

Recommendations de novo and adopts them.

       IT IS ORDERED

       1. This matter is dismissed without prejudice.

       2. A separate judgment will be entered.

       Dated this 16th day of September, 2019.
                                                    BY THE COURT:




                                                    _________________________
                                                    Brian C. Buescher
                                                    United States District Judge
